GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONS Bond No. 547-97-26-07 Item 1. Name of Insured (herein called Insured): Homestead Funds, Inc. Principal Address: 4301 Wilson Blvd. Arlington, VA 22203-1860 Item 2. Bond Period from 12:01 a.m. 12/10/2010 to 12:01 a.m. 12/10/2011 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability – Subject to Sections 9, 10 and 12 hereof, Limit of Amount applicable to Liability Deductible Insuring Agreement (A)-FIDELITY $ $ Insuring Agreement (B)-ON PREMISES $ $ Insuring Agreement (C)-IN TRANSIT $ $ Insuring Agreement (D)-FORGERY OR ALTERATION $ $ Insuring Agreement (E)-SECURITIES $ $ Insuring Agreement (F)-COUNTERFEIT CURRENCY $ $ Insuring Agreement (G)-STOP PAYMENT $ $ Insuring Agreement (H)-UNCOLLECTIBLE ITEMS OF DEPOSIT $ $ Insuring Agreement (I)-AUDIT EXPENSE $ $ Insuring Agreement (J)-TELEFACSIMILE TRANSMISSIONS $ $ Insuring Agreement (K)-UNAUTHORIZED SIGNATURES $ $ Optional Insuring Agreements and Coverages Insuring Agreement (L)-COMPUTER SYSTEMS $ $ Insuring Agreement (M)-AUTOMATED PHONE SYSTEMS $ $ If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered-Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured’s offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto: Riders No. 1, 2, 3, & 4 Item 6. The Insured by the acceptance of this bond gives to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.(s) 547-97-26-06 such termination or cancellation to be effective as of the time this bond becomes effective. By: /s/ Frank J. Scheckton, Jr. Authorized Representative GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 INVESTMENT COMPANY BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereto, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the Insured, in accordance with Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond period, to indemnify and hold harmless the Insured for: INSURING AGREEMENTS (A) FIDELITY (C) IN TRANSIT Loss resulting from any dishonest or fraudulent act(s), Loss of Property (occurring with or without negligence or including Larceny and Embezzlement committed by an violence) through robbery, Larceny, theft, hold-up, Employee, committed anywhere and whether committed alone misplacement, mysterious unexplainable disappearance, or in collusion with others, including loss of Property resulting being lost or otherwise made away with, damage thereto from such acts of an Employee, which Property is held by the or destruction thereof, and loss of subscription, conversion, Insured for any purpose or in any capacity and whether so held redemption or deposit privileges through the misplacement gratuitously or not and whether or not the Insured is liable or loss of Property, while the Property is in transit anywhere therefor. in the custody of any person or persons acting as messenger, except while in the mail or with a carrier for hire Dishonest or fraudulent act(s) as used in this Insuring other than an armored motor vehicle company, for the Agreement shall mean only dishonest or fraudulent act(s) purpose of transportation, such transit to begin immediately committed by such Employee with the manifest intent: upon receipt of such Property by the transporting person or (a) to cause the Insured to sustain such loss; and persons, and to end immediately upon delivery thereof at (b) to obtain financial benefit for the Employee, or destination. for any other person or organization intended by the Employee to receive such benefit, other than salaries, commissions, fees, bonuses, (D) FORGERY OR ALTERNATION promotions, awards, profit sharing, pensions or other employee benefits earned in the normal Loss through FORGERY or ALTERATION of, on or in course of employment. any bills of exchange, checks, drafts, acceptance certificates (B) ON PREMISES of deposits, promissory notes, or other written promises, orders or direction to pay sums certain in money due bills, Loss of Property (occurring with or without negligence or money orders, warrants, orders upon public treasuries, letters violence) through robbery, burglary Larceny, theft, holdup, or of credit, written instructions, advices or applications directed other fraudulent means, misplacement, mysterious to the Insured, authorizing or acknowledging the transfer, unexplainable disappearance, damage thereto or destruction payment, delivery or receipt of funds or Property, which thereof, abstraction or removal from the possession, custody or instructions or advices or applications purport to have been control of the Insured, and loss of subscription, conversion, signed or endorsed by any customer of the Insured, redemption or deposit privileges through the misplacement or shareholder or subscriber to shares, whether certificated or loss of Property, while the Property is (or is supposed or uncertificated, of any Investment Company or by any financial believed by the Insured to be) lodged or deposited within any or banking institution or stockbroker but which instructions, offices or premises located anywhere, except in an office listed advices or applications either bear the forged signature or in Item 4 of the Declarations or amendment thereof or in the endorsement or have been altered without the knowledge and mail or with a carrier for hire other than an armored motor consent of such customer, shareholder or subscriber to vehicle company, for the purpose of transportation. shares, whether certificated or uncertificated, of an Investment Company, financial or banking institution or stockbroker, Offices and Equipment withdrawal orders or receipts for the withdrawal of funds or Property, or receipts or certificates of deposits for Property (1) Loss of or damage to furnishings, fixtures, stationary supplies and bearing the name of the Insured as issuer, or of another or equipment, within any of the Insured’s offices covered under Investment Company for which the Insured acts as an agent, this bond caused by Larceny or theft in, or by burglary, robbery excluding, however, any loss covered under Insuring or hold-up of such office, or attempt thereat, or by vandalism or Agreement (F) hereof whether or not coverage for Insuring malicious mischief; or Agreement (F) is provided for in the Declarations of this bond (2) loss through damage to any such office by Larceny or theft in, or by burglary, robbery, or hold-up of such office or attempt Any check or draft (a) made payable to a fictitious payee thereat. and endorsed in the name of such fictitious payee or (b) procured in a transaction with the maker or drawer thereof or Page 1 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 with one acting as an agent of such maker or drawer or anyone The word “counterfeited” as used in this Insuring Agreement shall be impersonating another and made or drawn payable to the one so deemed to mean any security, document or other written instrument impersonated and endorsed by anyone other than the one which is intended to deceive and to be taken for an original. impersonated, shall be deemed to be forged as to such endorsement. Mechanically reproduced facsimile signatures are treated the same as handwritten signatures. Mechanically reproduced facsimile signatures are treated the same as handwritten signatures. (F) COUNTERFEIT CURRENCY (E) SECURITIES Loss through the receipt by the Insured, in good faith, of any counterfeited money orders or altered paper currencies or coin of the Loss sustained by the Insured, including loss sustained by reason United States of America or Canada issued or purported to have been of a violation of the constitution, by-laws, rules or regulations of issued by the United States of America or Canada or issued pursuant to any Self Regulatory Organization of which the Insured is a a United States of America or Canadian statute for use as currency. member or which would have been imposed upon the Insured by the constitution, by-laws, rules or regulations of any Self (G) STOP PAYMENT Regulatory Organization if the Insured had been a member thereof, Loss against any and all sums which the Insured shall become (1) through the Insured’s having, in good faith and in the course of obligated to pay by reason of the Liability imposed upon the Insured by business, whether for its own account or for the account of others, law for damages: in any representative, fiduciary, agency or any other capacity, either gratuitously or otherwise, purchased or otherwise acquired, For having either complied with or failed to comply with any written notice of accepted or received, or sold or delivered, or given any value, any customer, shareholder or subscriber of the Insured or any extended any credit or assumed any liability, on the faith of, or Authorized Representative of such customer, shareholder or otherwise acted upon, any securities, documents or other written subscriber to stop payment of any check or draft made or drawn by instruments which prove to have been such customer, shareholder or subscriber or any Authorized (a) counterfeited, or Representative of such customer, shareholder or subscriber, or (b) forgedas to the signature of any maker, drawer, issuer, endorser, customer, shareholder or subscriber, or assignor, lessee, transfer agent or registrar, acceptor, surety or guarantor or as to the signature of any person signing in any For having refused to pay any check or draft made or drawn by any other capacity, or customer, shareholder or subscriber of the Insured, or any Authorized (c) raised or otherwise altered, or lost, or stolen, or Representative of such customer, shareholder or subscriber. (2) through the Insured’s having, in good faith and in the course of (H) UNCOLLECTIBLE ITEMS OF DEPOSIT business, guaranteed in writing or witnessed any signatures Loss resulting from payments of dividends or fund shares, or whether for valuable consideration or not and whether or not such withdrawals permitted from any customer’s, shareholder’s, or guaranteeing or witnessing is ultra vires the Insured, upon any subscriber’s account based upon Uncollectible items of Deposit of a transfers, assignments, bills of sale, powers of attorney, customer, shareholder or subscriber credited by the Insured or the guarantees, endorsements or other obligations upon or in Insured’s agent to such customer’s, shareholder’s or subscriber’s connection with any securities, documents or other written Mutual Fund Account: or instruments, and which pass or purport to pass title to such securities, loss resulting from any item of Deposit processed through an documents or other written instruments; EXCLUDING, losses Automated Clearing House which is reversed by the customer, caused by FORGERY or ALTERATION of, on or in those shareholder or subscriber and deemed uncollectible by the Insured. instruments covered under Insuring Agreement (E) hereof. Loss includes dividends and interest accrued not to exceed 15% of the Uncollectible items which are deposited. Securities, documents or other written instruments shall be This Insuring Agreement applies to all Mutual Funds with “exchange deemed to mean original (including original counterparts) privileges” if all Fund(s) in the exchange program are insured by a negotiable or non-negotiable agreements which in and of Great American Insurance Company of Cincinnati, OH for Uncollectible themselves represent an equitable interest, ownership, or debt, Items of Deposit. Regardless of the number of transactions between including an assignment thereof which instruments are in the Fund(s) the minimum number of days of deposit within the Fund(s) ordinary course of business, transferable by delivery of such before withdrawal as declared in the Fund(s) prospectus shall begin agreements with any necessary endorsement or assignment. from the date a deposit was first credited to any Insured Fund(s). Page 2 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 (I) AUDIT EXPENSE instructions in the ordinary course of business, but which test key has been wrongfully obtained by a person who was not authorized to Expense incurred by the Insured for that part of the cost of audits initiate, make validate or authenticate a test key arrangement; and or examinations required by any governmental regulatory authority (ii) fraudulently purport to have been sent by such customer or financial to be conducted either by such authority or by an independent institution, but which telefacsimile instructions are transmitted without accountant by reason of the discovery of loss sustained by the the knowledge or consent of such customer or financial institution by a Insured through any dishonest or fraudulent act(s), including person other than such a customer or financial institution and which Larceny or Embezzlement of any of the Employees. The total bear a forged signature. liability of the Underwriter for such expense by reason of such acts “Telefacsimile” means a system of transmitting written documents by of any Employee or in which such Employee is concerned or electronic signals over telephone lines to equipment maintained by the implicated or with respect to any one audit or examination is Insured within its communication room for the purposes of reproducing limited to the amount stated opposite Audit Expense in Item 3 of a copy of said document. It does not mean electronic communication the Declaration; it being understood, however, that such expense sent by Telex, TWC, or electronic mail, or Automated Clearing House. shall be deemed to be a loss sustained by the Insured through any dishonest or fraudulent act(s), including Larceny and (K) UNAUTHORIZED SIGNATURES Embezzlement of one or more of the Employees and the liability under the paragraph shall be in addition to the Limit of Liability Loss resulting directly from the Insured having accepted, paid or cashed stated in Insuring Agreement (A) in Item 3 of the Declarations. any check or withdrawal order, draft, made or drawn on a customer’s account which bears the signature or endorsement of one other than a (J) TELEFACSIMILE TRANSMISSIONS person whose name and signature is on the application on file with the Insured as a signatory on such account. Loss resulting by reason of the Insured having transferred, paid or delivered any funds or Property, established any credit, debited It shall be a condition precedent to the Insured’s right to any account or given any value relying on any fraudulent recovery under the Insuring Agreement that the Insured instructions sent by a customer or financial institution by shall have on file signatures of all persons who are Telefacsimile Transmission directed to the Insured, authorizing or authorized signatories on such account. acknowledging the transfer, payment, or delivery of funds or property, the establishment of a credit, debiting of any account, or the giving of value by the Insured, but only if such telefacsimile instructions: (i) bear a valid test key exchanged between the Insured and a customer or another financial institution with authority to use such test key for Telefacsimile GENERAL AGREEMENTS (A) ADDITIONAL OFFICES OR EMPLOYEES-CONSOLIDATION acquisition within 60 days of said date, and an additional premium shall OR MERGER-NOTICE be computed only if such acquisition involves additional offices or employees. (1) If the Insured shall, while this bond is in force, establish any additional offices or offices, such office or offices shall be (B) WARRANTY automatically covered hereunder from the dates of their establishment, respectively. No notice to the Underwriter of an No statement made by or on behalf of the Insured, whether contained in increase during any premium period in the number of offices or in the application or otherwise, shall be deemed to be a warranty of the number of Employees at any of the offices covered hereunder anything except that it is true to the best of the knowledge and belief of need be given and no additional premium need be paid for the the person making the statement. remainder of such premium period. (C) COURT COSTS AND ATTORNEY FEES (Applicable to all Insuring (2) If an Investment Company, named as Insured herein, shall, Agreements or Coverages now or hereafter forming part of this bond) while this bond is in force, merge or consolidate with, or purchase the assets of another institution, coverage for such acquisition The Underwriter will Indemnify the Insured against court costs and shall apply automatically from the date of acquisition. The Insured reasonable attorneys’ fees incurred and paid by the Insured in defense, shall notify the Underwriter of such whether or not successful, whether or not fully litigated on the merits and whether or not settled of any suit or legal proceeding brought against the Insured to enforce the Insured’s liability or alleged liability on account of any loss, Page 3 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 claim or damage which, if established against the Insured, would give all reasonable information and assistance which the Underwriter constitute a loss sustained by the Insured covered under the terms of this bond shall deem necessary to the proper defense of such suit or legal provided, however, that with respect to Insuring Agreement (A) this proceeding. indemnity shall apply only in the event that If the Insured’s liability or alleged liability is greater than the amount recoverable under this bond, or if a Deductible Amount is applicable, the liability (1) an Employee admits to being guilty of any dishonest or fraudulent of the Underwriter under this General Agreement is limited to that act(s), including Larceny or Embezzlement; or percentage of litigation expense determined by pro ration of the bond limit of liability to the amount claimed, after the application of any (2) an Employee is adjudicated to be guilty of any dishonest or deductible. This litigation expense will be in addition to the Limit of fraudulent act(s), including Larceny or Embezzlement; Liability for the applicable Insuring Agreement. (3) in the absence of (1) or (2) above an arbitration panel agrees, (D) FORMER EMPLOYEE after a review of an agreed statement of facts, that an Employee would be found guilty of dishonesty if such Employee were Acts of Employee, as defined in this bond, are covered under Insuring prosecuted. Agreement (A) only whilethe Employee is in the Insured’s employ. Should loss involving a former Employee of the Insured be discovered The Insured shall promptly give notice to the Underwriter of any subsequent to the termination of employment, coverage would still such suit or legal proceeding and at the request of the Underwriter apply under Insuring Agreement (A) if the direct proximate cause of the shall furnish it with copies of all pleadings and other papers loss occurred while the former Employee performed duties within the therein. At the Underwriter’s election the Insured shall permit the scope of his/her employment. Underwriter to conduct the defense of such suit or legal proceeding, in the Insured’s name, through attorneys of the Underwriter’s selection. In such an event, the Insured shall THE FOREGOING INSURING AGREEMENTS AND GENERAL AGREEMENTS ARE SUBJECT TO THE FOLLOWING CONDITIONS AND LIMITATIONS: SECTION 1. DEFINTIONS coming within the scope of the usual duties of an The following terms, as used in this bond, shall have the respective meanings stated in this Section: officer or employer or while acting as a member of (a) “Employee” means any committee duly elected or appointed to examine (1) any of the Insured’s officers, partners, or or audit or have custody of or access to the Property employees, and of the Insured, and (2) any of the officers or employees of any (6) any individual or individuals assigned to perform predecessor of the Insured whose principal the usual duties of an employee within the premises assets are acquired by the Insured by of the Insured by contract, or by any agency consolidation or merger with, or purchase of furnishing temporary personnel on a contingent or assets of capital stock of such predecessor, part-time basis, and and (7) each natural person, partnership or corporation (3) attorneys retained by the Insured to perform authorized by written agreement with the Insured to legal services for the Insured and the perform services as electronic data processor of employees of such attorneys while such checks or other accounting records of the Insured, but attorneys or the employees of such attorneys excluding any such processor who acts as transfer are performing such services for the Insured, agent or in any other agency capacity in issuing and checks, drafts or securities for the Insured, unless (4) guest students pursuing their studies or included under Subsection (9) hereof, and duties in any of the Insured’s offices, and (8) those persons so designated in section 15, (5) directors and trustees of the Insured, the Central Handling of Securities, and investment advisor, underwriter (distributor), (9) any officer, partner or Employee of transfer agent, or shareholder accounting a) an investment advisor, record keeper, or administrator authorized by b) an underwriter (distributor), written agreement to keep financial and/or other required records, but only while performing acts Page 4 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 c) a transfer agent or shareholder accounting an interest or in which the Insured acquired or should have acquired an record-keeper or interest by reason of a predecessor’s declared financial condition at the d) an administrator authorized by written time of the Insured’s consolidation or merge with, or purchase of the agreement to keep financial and/or other principal assets of, such predecessor or which are held by the Insured required records, for any purpose or in any capacity and whether so held by the Insured for an Investment Company, named as Insured while performing for any purpose or in any capacity and whether so held gratuitously or acts coming within the scope of the usual duties of an officer or not and whether or not the Insured is liable thereof. Employee of any Investment Company named as insured herein, or while acting as a member of any committee duly elected or appointed to examine or audit or have custody of or access to the (c) “Forgery” means the signing of the name of another with the intent Property of any such Investment Company, provided that only to deceive; it does not include the signing of one’s own name with or Employees or partners of a transfer agent, shareholder without authority, in any capacity or for any purpose. accounting record keeper or administrator which is an affiliated person as defined in the Investment Company Act of 1940, of an Investment Company named as Insured or is an affiliated person (d) “Larceny and Embezzlement” as it applies to any named Insured of the adviser, underwriter or administrator of such Investment means those acts as set forth in Section 37 of the Investment Company Company, and which is not a bank shall be included within the Act of 1940. definition of Employee. Each employer of temporary personnel or processors as set forth (e) “Items of Deposit” means any one or more checks and drafts. in Sub-Sections (6) and (7) of Section 1(a) and their partners, officers and employees shall collectively be deemed to be one person for all the purposes of this bond excepting, however, the SECTION 2. EXCLUSIONS last paragraph of Section 13. THIS BOND DOES NOT COVER: Brokers, or other agents under contract or representatives of the same general character shall not be considered Employees. (a) loss effected directly or indirectly by means of forgery or alteration of, on or in any instrument, except when covered by Insuring Agreement (A), (D), (E) or (F). (b) “Property” means money (i.e. currency, coin, bank notes, Federal Reserve notes), postage and revenue stamps, U.S. (b) loss due to riot or civil commotion outside the United States of Savings Stamps, bullion, precious metals of all kinds and in any America and Canada; or loss due to military, naval or usurped power, form and articles made therefrom, jewelry, watches, necklaces, war or insurrection unless such loss occurs in transit in the bracelets, gems, precious and semi-precious stones, bonds circumstances recited in Insuring Agreement (D), and unless when securities, evidence of debts, debentures, scrip, certificates, such transit was initiated, there was no knowledge of such riot, civil interim receipts, warrants, rights, puts, calls, straddles, spreads, commotion, military, naval or usurped power, war or insurrection on transfers, coupons, drafts, bills of exchange, acceptances, notes, the part of any person acting for the Insured in initiating such transit. checks, withdrawal orders, money orders, warehouse receipts, bills of lading, conditional sales contracts, abstracts of title, (c) loss, in time of peace or war, directly or indirectly caused by or insurance policies, deeds, mortgages under real estate and/or resulting from the effects of nuclear fission or fusion or radioactivity; chattels and upon interests therein, and assignments of such provided, however, that this paragraph shall not apply to loss resulting policies, mortgages, and instruments and other valuable papers, from industrial uses of nuclear energy. including books of account and other records used by the Insured in the conduct of its business, and all other instruments similar to (d) loss resulting from any wrongful act or acts of any person who is a or in the nature of the foregoing including Electronic member of the Board of Directors of the Insured or a member of any Representation of such Instruments enumerated above (but equivalent body by whatsoever name known unless such person is excluding all data processing records) in which the Insured has also an Employee or an elected official, partial owner or partner of the Insured in some other capacity, nor, in any event, loss resulting from the act or acts of any person while acting in the capacity of a member of suchBoard or equivalent body. (e) loss resulting from the complete or partial nonpayment of, or default upon, any loan or transaction in the nature of or amounting to, a loan made by or obtained from the Insured or any of its partners, directors or Employees, whether authorized Page 5 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 or unauthorized and whether procured in good faith or through depositor or representative of such person, who is within the premises trick, artifice, fraud or false pretenses, unless such loss is covered of the drawee bank of the Insured or within the office of the Insured at under Insuring Agreement (A), (E) or (F). the time of such payment or withdrawal or unless such payment is covered under Insuring Agreement (A). (f) loss resulting from any violation by the Insured or by any Employee (m) any loss resulting from Uncollectible Items of Deposit which are (1) of law regulating (a) the issuance, purchase drawn from a financial institution outside of the fifty states of the United or sale of securities, (b) securities transaction States of America, District of Columbia, and territories and possessions upon Security Exchanges or over the counter of the United States of America, and Canada. market, (c) Investment Companies, or (d) Investment Advisors, or SECTION 3. ASSIGNMENT OF RIGHTS (2) of any rule or regulation made pursuant to any such law. This bond does not afford coverage in favor of any Employers of unless such loss, in the absence of such laws, rules or regulations, temporary personnel or of processors as set forth in sub-sections (6) would be covered under Insuring Agreements (A) or (E). and (7) of Section 1(a) of this bond, as aforesaid, and upon payment to the Insured by the Underwriter on account of any loss through dishonest (g) loss of Property or loss of privileges through the misplacement or fraudulent act(s) including Larceny and Embezzlement committed or loss of Property as set forth in Insuring Agreement (C) or (D) by any of the partners, officers or employees of such Employers, while the Property is in the custody of any armored motor vehicle whether acting alone or in collusion with others, an assignment of company, unless such loss shall be in excess of the amount such of the Insured’s rights and causes of action as it may have against recovered or received by the Insured under (a) the Insured’s such Employers by reason of such acts so committed shall, to the contract with said armored motor vehicle company, (b) insurance extent of such payment, be given by the Insured to the Underwriter, and carried by said armored motor vehicle company for the benefit of the Insured shall execute all papers necessary to secure to the users of its service, and (c) all other insurance and indemnity in Underwriter the rights herein provided for. force in whatsoever form carried by or for the benefit of users of said armored motor vehicle company’s service, and then this bond SECTION 4. LOSS-NOTICE-PROOF-LEGAL PROCEEDINGS shall cover only such excess. This bond is for the use and benefit only of the Insured named in the (h) potential income, including but not limited to interest and Declaration and the Underwriter shall not be liable hereunder for loss dividends, not realized by the insured because of a loss covered sustained by anyone other than the Insured unless the Insured, in its under this bond, except as included under Insuring Agreement (I). sole discretion and at its option, shall include such loss in the Insured’s proof of loss. At the earliest practicable moment after discovery of any (i) all damages of any type for which the Insured is legally liable, loss hereunder the Insured shall give the Underwriter written notice except direct compensatory damages arising from a loss covered thereof and shall also within six months after such discovery furnish to under this bond. the Underwriter affirmative proof of loss with full particulars. If claim is made under this bond for loss of securities or shares, the Underwriter (j) loss through the surrender of Property away from an office of shall not be liable unless each of such securities or shares is identified the Insured as a result of a threat in such proof of loss by a certificate or bond number or, where such (1) to do bodily harm to any person, except securities or shares are uncertificated, by such identification means as loss of Property in transit in the custody of any agreed to by the Underwriter. The Underwriter shall have thirty days person acting as messenger provided that after notice and proof of loss within which to investigate the claim, and when such transit was initiated there was no this shall apply notwithstanding the loss is made up wholly or in part of knowledge by the Insured of any such threat, or securities of which duplicates may be obtained. Legal proceedings for (2) to do damage to the premises or Property of recovery of any loss hereunder shall not be brought prior to the the Insured, except when covered under Insuring expiration of sixty day after such proof of loss is filed with the Agreement (A). Underwriter nor after the expiration of twenty-four months from the discovery of such loss, except that any action or proceeding to recover (k) all costs, fees and other expenses incurred by the Insured in hereunder establishing the existence of or the amount of loss covered under this bond unless such indemnity is provided for under Insuring Agreement (I). (l) loss resulting from payments made or withdrawals from the account of the customer of the Insured, shareholder or subscriber to shares involving funds erroneously credited to such account, unless such payments are made to or withdrawn by such Page 6 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 on account of any judgment against the Insured in any suit make such replacement or repair. If the Underwriter and the Insured mentioned in General Agreement C or to recover attorney’s fees cannot agree upon such cash value or such cost or replacement or paid in any such suit, shall be begun within twenty-four months repair, such shall be determined by arbitration. from the date upon which the judgment in such suit shall become final. If any limitation embodied in in this bond is prohibited by any SECTION 7. LOST SECURITIES law controlling the construction hereof, such limitation shall be deemed to be amended so as to be equal to the minimum period If the Insured shall sustain a loss of securities the total value of which is of limitation permitted by such law. in excess of the limit stated in Item 3 of the Declaration of this bond, the Discovery occurs when the Insured liability of the Underwriter shall be limited to payment for, or duplication (a) becomes aware of facts, or of, securities having value equal to the limit stated in Item 3 of the (b) receives written notice of an actual or Declarations of this bond. potential claim by a third party which alleges that the Insured is liable under circumstance If the Underwriter shall make payment to the Insured for any loss of which would cause a reasonable person to assume that a loss securities, the Insured shall thereupon assign to the Underwriter all of covered by the bond has been or will be incurred even though the the Insured’s rights, title and interest in and to said securities. exact amount or details of loss may not be then known. With respect to securities the value of which do not exceed the SECTION 5. VALUATION OF PROPERTY Deductible Amount (at the time of the discovery of the loss) and for which the Underwriter may at its sole discretion and option and at the The value of any Property, except books of accounts or other request of the Insured issue a Lost Instrument Bond or Bonds to effect records used by the Insured in the conduct of its business, for the replacement thereof, the Insured will pay the usual premium charged loss of which a claim shall be made hereunder, shall be determined therefor and will indemnify the Underwriter against all loss or expense by the average market value of such Property on the business day that the Underwriter may sustain because of the issuance of such Lost next preceding the discovery of such loss; provided, however, that Instrument Bond or Bonds. the value of any Property replaced by the Insured prior to the payment of claim therefore shall be the actual market value at the With respect to securities the value of which exceeds the Deductible time of replacement; and further provided that in case of a loss or Amount (at the time of discovery of the loss) and for which the misplacement of interim certificates, warrants, rights, or other Underwriter may issue or arrange for the issuance of a Lost Instrument securities, the production which is necessary to the exercise of Bond or Bonds to effect replacement thereof, the Insured agrees that subscription, conversion, redemption or deposit privileges, the value it will pay as premium therefor a proportion of the usual premium thereof shall be the market value of such privileges immediately charged therefor, said proportion being equal to the percentage that preceding the expiration thereof if said loss or misplacement is not the Deductible Amount bears to the value of the securities upon discovered until after their expiration. If no market price is quoted for discovery of the loss, and that it will indemnify the issuer of said Lost such Property or for such privileges, the value shall be fixed by Instrument Bond or Bonds against all loss and expense that is not agreement between the parties or by arbitration. recoverable from the Underwriter under the terms and conditions of this INVESTMENT COMPANY BOND subject to the Limit of Liability In case of any loss or damage to Property consisting of books of hereunder. accounts or other records used by the Insured in the conduct of its business, the Underwriter shall be liable under this bond only if such SECTION 8. SALVAGE books or records are actually reproduced and then for not more than the cost of blank books, blank pages or other materials plus the cost In case of recovery, whether made by the Insured or by the Underwriter, of labor for the actual transcription or copying of data which shall on account of any loss in excess of the Limit of Liability hereunder plus have been furnished by the Insured in order to reproduce such the Deductible Amount applicable to such loss from any source other books and other records. than suretyship, insurance, reinsurance, security or indemnity taken by or for the benefit of the Underwriter, the net amount of such recovery, SECTION 6. VALUATION OF PREMISES AND FURNISHINGS less the actual cost and expenses of making same, shall be applied to reimburse the Insured in full for the excess portion of such loss, and the In case of damage to any office of the Insured, or loss of or damage remainder, if any, shall be paid first in reimbursement of the Underwriter to the furnishings, fixtures, stationary, supplies, equipment, safes or and thereafter in reimbursement of the Insured for that part of such loss vaults therein, the Underwriter shall not be liable for more than the within the Deductible Amount. The Insured shall execute all necessary actual cash value thereof, or for more than the actual cost of their papers to secure to the Underwriter the rights provided herein. replacement or repair. The Underwriter may, at its election, pay such actual cash value or Page 7 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 SECTION 9. NON-REDUCTION AND NONACCUMULATION OF on such loss or the amount available to the Insured under such other LIABILITY AND TOTAL LIABILITY bonds, or policies, as limited by the terms and conditions thereof, for any such loss if the latter amount be the larger. At all times prior to termination hereof this bond shall continue in force for the limit stated in the applicable sections of Item 3 of the SECTION 11. OTHER INSURANCE Declarations of this bond notwithstanding any previous loss for which the Underwriter may have paid or be liable to pay hereunder; If the Insured shall hold, as indemnity against any loss covered PROVIDED, however, that regardless of the number of years this hereunder, any valid and enforceable insurance or suretyship, the bond shall continue in force and the number of premiums which Underwriter shall be liable only for such amount of such loss which is shall be payable or paid, the liability of Underwriter under this bond in excess of the amount of such other insurance or suretyship, not with respect to all loss resulting from exceeding, however, the Limit of Liability of this bond applicable to such (a) any one act of burglary, robbery or hold-up, loss. or attempt thereat, in which no Partner or Employee is concerned or implicated shall be SECTION 12. DEDUCTIBLE deemed to be one loss, or (b) any one unintentional or negligent act on the The Underwriter shall not be liable under any of the Insuring part of any one person resulting in damage to or Agreements of this bond on account of loss as specified, respectively, destruction or misplacement of Property, shall be in sub-sections (a), (b), (c), (d) and (e) of Section 9, NON-REDUCTION deemed to be one loss, or AND NONACCUMULATION OF LIABILITY AND TOTAL LIABILITY, (c) all wrongful acts, other than those specified unless the amount of such loss, after deducting the net amount of all in (a) above, of any one person shall be deemed reimbursement and/or recovery obtained or made by the insured, other to be one loss, or than from any bond or policy of insurance issued by an insurance (d) all wrongful acts, other than those specified company and covering such loss, or by the Underwriter on account in (a) above, of one or more persons (which thereof prior to the payment by the Underwriter of such loss, shall dishonest act(s) or act(s) of Larceny or exceed the Deductible Amount set forth in item 3 of the Declarations Embezzlement include, but are not limited to, the hereof (herein called Deductible Amount) and then for such excess failure of an Employee to report such acts of only, but in no event for more than the applicable Limit of Liability stated others) whose dishonest act or acts intentionally in Item 3 of the Declarations. or unintentionally, knowingly or unknowingly, directly or indirectly, aid or aids in any way, or The Insured will bear, in addition to the Deductible Amount, premiums permits the continuation of, the dishonest act or on Lost instrument Bonds as set forth in Section 7. acts of any other person or persons shall be deemed to be one loss with the act or acts of the There shall be no deductible applicable to any loss under Insuring persons aided, or Agreement A sustained by any Investment Company named as Insured (e) any one casualty or event other than those herein. specified in (a), (b), (c) or (d) preceding, shall be deemed to be one loss, and SECTION 13 TERMINATION shall be limited to the applicable Limit of Liability stated in Item 3 of the Declarations of this bond irrespective of the total amount of such The Underwriter may terminate this bond as an entirety by furnishing loss or losses and shall not be cumulative in amounts from year to written notice specifying the termination date which cannot be prior to year or from period to period. 90 days after the receipt of such written notice by each Investment Company named as an Insured and the Securities and Exchange Sub-section (c) is not applicable to any situation to which the Commission, Washington, D.C. The Insured may terminate this bond language of sub-section (d) applies. as an entirety by furnishing written notice to the Underwriter. When the Insured cancels, the Insured shall furnish written notice to the Securities SECTION 10. LIMIT OF LIABILITY and Exchange Commission, Washington, D.C. prior to 90 days before the effective date of the termination. The Underwriter shall notify all With respect to any loss set forth in the PROVIDED clause of other Investment Companies named as Insured of the receipt of such Section 9 of this bond which is recoverable or recovered in whole or termination notice and the termination cannot be effective prior to 90 in part under any other bonds or policies issued by the Underwriter days after receipt of written notice by all other Investment Companies. to the Insured or to any predecessor in interest of the Insured and Premiums are earned until termination date as set forth herein. terminated or cancelled or allowed to expire and in which the period for discovery has not expired at the time any such loss thereunder is discovered, the total liability of the Underwriter under this bond and under other bonds or policies shall not exceed, in the aggregate, the amount carried hereunder Page 8 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 The Bond will terminate as to any one Insured, (other than a additional period of 12 months within which to discover loss sustained registered management investment company), immediately upon by the Insured prior to the effective date of such termination or taking over of such Insured by a receiver or other liquidator or by cancellation and shall pay an additional premium therefor. State or Federal officials, or immediately upon the filing of a petition under any State or Federal statute relative to bankruptcy or Upon receipt of such notice from the Insured, the Underwriter shall give reorganization of the Insured, or assignment for the benefit of its written consent thereto: provided, however, that such additional period creditors of the Insured, or immediately upon such Insured ceasing of time shall terminate immediately; to exist, whether through merger into another entity, or by (a) on the effective date of any other insurance disposition of all ofits assets. obtained by the Insured, its successor in business or any other party, replacing in whole or in part the This Bond will terminate as to any registered management the insurance afforded by this bond, whether or not investment company upon the expiration of 90 days after written such other insurance provides coverage for loss notice has been given to the Securities and Exchange Commission, sustained prior to its effective date, or Washington, D.C. (b) upon takeover of the Insured’s business by any State or Federal official or agency, or by any receiver The Underwriter shall refund the unearned premium computed as or liquidator, acting or appointed for this purpose short rates in accordance with the standard short rate cancellation without the necessity of the Underwriter giving notice tables if terminated by the Insured or pro rata if terminated for any of such termination. In the event that such additional other reason. period of time is terminated, as provided above, the Underwriter shall refund any unearned premium. This Bond shall terminate (a) as to any Employee as soon as any partner, The right to purchase such additional period for the discovery of loss officer, or supervisory Employee of the Insured, may not be exercised by any State or Federal official or agency, or by who is not in collusion with such Employee, shall any receiver or liquidator, acting or appointed to take over the Insured’s learn of any dishonest or fraudulent act(s), business for the operation or the liquidation thereof or for any other including Larceny or Embezzlement on part of purpose. such Employee without prejudice to the loss of any Property then in transit in the custody of SECTION 15. CENTRAL HANDLING OF SECURITIES such Employee and upon the expiration of ninety (90) days after written notice has been given to Securities included in the system for the central handling of securities Securities and Exchange Commission, established and maintained by Depository Trust Company, Midwest Washington, D.C. (See Section 16[d]) and to the Depository Trust Company, Pacific Securities Depository Trust Insured Investment Company, or Company, and Philadelphia Depository Trust Company, hereinafter (b) as to any Employee 90 days after receipt by called Corporations, to the extent of the Insured’s interest therein as each Insured and by the Securities and effective by the making of appropriate entries on the books and records Exchange Commission of a written notice from of such Corporations shall be deemed to be Property. the Underwriter of its desire to terminate this bond as to such Employee, or The words Employee” and “Employees” shall be deemed to include the (c) as to any person, who is a partner, officer, or officers, partners, clerks and other employees of the New York Stock employee of any Electronic Data Processor Exchange, Boston Stock Exchange, Midwest Stock Exchange, Pacific covered under this bond, from and after the time Stock Exchange and Philadelphia Stock Exchange, hereinafter called that the Insured or any partner or officer thereof Exchanges, and of the above named Corporations, and of any nominee not in collusion with such person shall have in whose name is registered any security included within the systems for knowledge of information that such person has the central handling of securities established and maintained by such committed any dishonest or fraudulent act(s), Corporations, and any employee of any recognized service company, including Larceny or Embezzlement in the while such officers, partners, clerks and other employees and service of the Insured or otherwise, whether such employees of service companies perform services for such act be committed before or after the time this Corporation in the operation of such systems. For the purpose of the bond is effective. above definition a recognized service company shall be any company providing clerks or other personnel to said Exchanges and Corporations on a SECTION 14. RIGHTS AFTER TERMINATION OR CANCELLATION contract basis. At any time prior to termination or cancellation of this bond as an The Underwriter shall not be liable on account of any loss(es) in entirety, whether by the Insured or the Underwriter, the Insured may connection with the central handling of securities within the systems give to the Underwriter notice that if desires under this bond an established and maintained by such Corporations, unless such loss(es) Page 9 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 shall be in excess of the amount(s) recoverable or recovered under (c) the Underwriter shall not be responsible for the proper application any bond or policy if insurance indemnifying such Corporations, of any payment made hereunder to said first named Insured, against such loss(es), and then the Underwriter shall be liable hereunder only for the Insured’s share of such excess loss(es), but (d) knowledge possessed or discovery made by any partner, officer, or in no event for more than the Limit of Liability applicable hereunder. supervisory Employee of any Insured shall for the purpose of Section 4 and Section 13 of this bond constitute knowledge or discovery by all For the purpose of determining the Insured’s share of excess the Insured, and loss(es) it shall be deemed that the Insured has an interest in any certificate representing any security included within such systems (e) if the first named Insured ceases for any reason to be covered equivalent to the interest the Insured then has in all certificates under this bond, then the Insured next named shall thereafter be representing the same security included within such systems and considered as the first named Insured for the purposes of this bond. that such Corporation shall use their best judgment in apportioning the amount(s) recoverable or recovered under any bond or policy of SECTION 17. NOTICE AND CHANGE OF CONTROL insurance indemnifying such Corporations against such loss(es) in connection with the central handling of securities within such Upon the Insured’s obtaining knowledge of a transfer of its outstanding systems among all of those having an interest as recorded by voting securities which results in a change in control (as set forth in appropriate entries in the books and records of such Corporations Section 2(a)(9) of the Investment Company Act of 1940) of the Insured, in Property involved in such loss(es) on the basis that each such the Insured shall within thirty (30) days of such knowledge give written interest shall share in the amount(s) so recoverable or recovered in notice to the Underwriter setting forth: the ratio that the value of each such interest bears to the total value of all such interests and that the Insured’s share of such excess (a) the names of the transferors and transferees (or the names of the loss(es) shall be the amount of the Insured’s interest in such beneficial owners if the voting securities are requested in another Property in excess of the amount(s) so apportioned to the Insured name), and by such Corporations. (b) the total number of voting securities owned by the transferors and transferees (or the beneficial owners), both immediately before and This bond does not afford coverage in favor of such Corporations or after the transfer, and Exchanges or any nominee in whose name is registered any (c) the total number of outstanding voting securities. security included within the systems for the central handling of As used in this section, control means the power to exercise a securities established and maintained by such Corporations, and controlling influence over the management or policies of the Insured. upon payment to the Insured by the Underwriter on account of any loss(es) within the systems, an assignment of such of the Insured’s Failure to give the required notice shall result in termination of coverage rights and causes of action as it may have against such of this bond, effective upon the date of stock transfer for any loss in Corporations or Exchanges shall to the extent of such payment, be which any transferee is concerned or implicated. given by the Insured to the Underwriter, and the Insured shall Such notice is not required to be given in the case of an Insured which execute all papers necessary to secure to the Underwriter the rights is an Investment Company. provided for herein. SECTION 18. CHANGE OR MODIFICATION SECTION 16. ADDITIONAL COMPANIES INCLUDED AS INSURED This bond or any instrument amending or effecting same may not be If more than one corporation, co-partnership or person or any changed or modified orally. No changes in or modifications thereof combination of them be included as the Insured herein: shall be effective unless made by written endorsement issued to form a part hereof over the signature of the Underwriter’s Authorized (a) the total liability of the Underwriter hereunder for loss or losses Representative. When a bond covers only one Investment Company sustained by any one or more or all of them shall not exceed the no change or modification which would adversely affect the rights of the limit for which the Underwriter would be liable hereunder if all such Investment Company shall be effective prior to 60 days after written loss were sustained by any one of them. notification has been furnished to the Securities and Exchange Commission, Washington, D.C. by the Insured or by the Underwriter. (b) the one first named herein shall be deemed authorized to make, If more than one Investment Company is named as the Insured herein, adjust and receive and enforce payment of all claims hereunder and the Underwriter shall give written notice to each Investment Company shall be deemed to be the agent of the others for such purposes and and to the Securities and Exchange Commission, Washington, D.C. not for the giving and receiving of any notice required or permitted to be less than 60 days prior to the effective date of any change or given by the terms hereof, provided that the Underwriter shall furnish modification which would adversely affect the rights of such Investment each named Investment Company with a copy of the bond and with Company. any amendment thereto, together with a copy of each formal filing of the settlement of each such claim prior to the execution of such IN WITNESS WHEREOF, the Underwriter has caused this bond to be settlement, executed on the Declaration Page. Page 10 of 10 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 RIDER NO. 1 JOINT INSURED LIST To be attached to and form part of Bond No. 547-97-26-07 In favor of Homestead Funds, Inc. It is agreed that: 1. At the request of the Insured, the Underwriter adds to the list of Insured under the attached bond the following: Daily Income Fund Short-Term Government Securities Fund Short-Term Bond Fund Stock Index Fund Value Fund Small-Company Stock Fund International Value Fund GrowthFund 2. This rider shall become effective as of 12:01 a.m. on 12/10/2010 standard time. GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 RIDER NO. 2 INSURING AGREEMENT L To be attached to and form part of Bond No. 547-97-26-07 In favor of Homestead Funds, Inc. It is agreed that: 1. The attached bond is amended by adding an additional Insuring Agreement as follows: COMPUTER SYSTEMS Loss resulting from a fraudulent (1) entry of data into, or (2) change of data elements or programs within a Computer System; provided that fraudulent entry or change causes (a) Property to be transferred, paid or delivered, (b) an account of the Insured, or of its customer, to be added, deleted, debited or credited, or (c) an unauthorized account a fictitious account to be debited or credited; (3) voice instructions or advices having been transmitted to the Insured or its agent(s) by telephone; and provided further, the fraudulent entry or change is made or caused by an individual acting with the manifest intent to: (i) cause the Insured or its agents(s) to sustain a loss, and (ii) obtain financial benefit for that individual or for other persons intended by that individual to receive financial benefit, (iii) and further provided such voice instructions or advices: (a) were made by a person who purported to represent an individual authorized to make such voice instructions or advices; and (b) were electronically recorded by the Insured or its agent(s). (4) It shall be a condition to recovery under the Computer Systems Rider that the Insured or its agents(s) shall to the best of their ability electronically record all voice instructions or advices received over telephone. The Insured or its agent(s) warrant that they shall make their best efforts to maintain the electronic recording system on a continuous basis. Nothing, however, in this Rider shall bar theInsured from recovery where no recording is available because of mechanical failure of the device used in making such recording, or because of failure of the media used to record a conversation from any cause, or error omission of any Employee(s) or agent(s) of the Insured. Page 1 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 SCHEDULE OF SYSTEMS Insured Proprietary System 2. As used in this Rider, Computer System means: (a) computers with related peripheral components, including storage components, wherever located, (b) systems and application software, (c) terminal devices, (d) related communication networks or customer communications systems including the Internet, and (e) related Electronic Funds Transfer Systems, by which data are electronically collected, transmitted, processed, stored, and retrieved. 3. In addition to the exclusion in the attached bond, the following exclusions are applicable to this Insuring Agreement: (a) loss resulting directly or indirectly from the theft of confidential information, material or data: and (b) loss resulting directly or indirectly from entries or changes made by an individual authorized to have access to a Computer System who acts in good faith on instructions, unless such instructions are given to that individual by a software contractor (or by a partner, officer or employee thereof) authorized by the Insured to design, develop, prepare, supply service, write or implement programs for the Insured’s Computer System. 4. The following portions of the attached bond are not applicable to this Rider: (a) the initial paragraph of the bond preceding the Insuring Agreements which reads “…at any time but discovered during the Bond Period.” (b) Section 9-NON-REDUCTION AND NON-ACCUMULATON OF LIABILITY AND TOTAL LIABILITY (c) Section 10-LIMIT OF LIABILITY 5. The coverage afforded by this rider applies only to loss discovered by the Insured during the period this Rider is in force. 6. All loss or series of losses involving the fraudulent activity of one individual, or involving fraudulent activity in which one individual is implicated, whether or not that individual is specifically identified, shall be treated as one loss. A series of losses involving unidentified individuals but arising from the same method of operation may be deemed by the Underwriter to involve the same individual and in that event shall be treated as one loss. 7. The Limit of Liability for the coverage provided by this Rider shall be Dollars, $2,500,000. 8. The Underwriter shall be liable hereunder for the amount by which one loss shall be in excess of $25,000 (herein called the Deductible Amount) but not in excess of the Limit of Liability stated above. Page 2 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 9. If any loss is covered under the Insuring Agreement and any other Insuring Agreement or Coverage, the maximum amount payable for such loss shall not exceed the largest amount available under any one Insuring Agreement or Coverage. 10. Coverage under this Rider shall terminate upon termination or cancellation of the bond to which the Rider is attached. Coverage under this rider may also be terminated or cancelled without canceling the bond as as an entirety: (a) 90 days after receipt by the Insured of written notice from the Underwriter of its desire to terminate or cancel coverage under this Rider, or (b) immediately upon receipt by the Underwriter of a written request from the Insured to terminate or cancel coverage under this Rider. The Underwriter shall refund to the Insured the unearned premiumfor this coverage under this Rider. The refund shall be computed at shore rates if this Rider is terminated or cancelled or reduces by notice from, or at the instance of the Insured. 11. Section 4-LOSS –NOTICE-PROOF-LEGAL PROCEEDING of the Conditions and Limitations of this bond is amended by adding the following sentence: “Proof of Loss resulting from Voice Instruction or advices covered under this bond shall include Electronic Recording of such Voice Instructions of advices.” 12. Notwithstanding the foregoing, however, coverage afforded by the Rider is not designed to provide protection against loss covered under a separate Electronic and Computer Crime Policy by whatever title assigned or by whatever Underwriter written. Any loss which is covered under such separate Policy is excluded from coverage under this bond; and the Insured agrees to make claim for such loss under its separate Policy. 13. This rider shall become effective as of 12:01 a.m. on 12/10/2010 standard time. Page 3 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 RIDER NO. 3 INSURING AGREEMENT M To be attached to and form part of Bond No. 547-97-26-07 In favor of Homestead Funds, Inc. It is agreed that: The attached bond is amended by adding an additional Insuring Agreement as follows: AUTOMATED PHONE SYSTEMS 1. Loss caused by an Automated Phone System (“APS”) Transaction, where the request for such APS Transaction is unauthorized or fraudulent and is made with the manifest intent to deceive; provided; that the entity which receives such request generally maintains and follows during the bond Period all APS Designated Procedures with respect to APS Transaction. The unintentional isolated failure of such entity to maintain and follow a particular APS Designated Procedure in a particular APS Designated Procedure in a particular instance shall not preclude coverage under this Insuring Agreement, subject to the exclusions herein and in the Bond. 1. Definitions. The following terms used in this Insuring Agreement shall have the following meanings: a. “APS Transaction” means any APS Redemption, APS Exchange or APS Election. b. “APS Redemption” means any redemption of shares issued by an Investment Company which is requested over the telephone by means of information transmitted by an individual caller through use of a telephone keypad. c. “APS Election” mean any election concerning dividend options available to Fund shareholders which is made over the telephone by means of information transmitted by an individual caller through use of a telephone keypad. d. “APS Exchange” means any exchange of shares in a registered account of one Fund into shares in an identically registered account of another Fund in the same complex pursuant to exchange privileges of the two Funds, which exchange is requested over the telephone by means of information transmitted by an individual caller through use of a telephone keypad. e. “APS Designated Procedures” means all of the following procedures: Election in Application: No APS Redemption shall be executed unless the shareholder to whose account such an APS Redemption relates has previously elected by Official Designation to permit such APS Redemption. Logging: All APS Transaction requests shall be logged or otherwise recorded, so as to preserve all of the information transmitted by an individual caller through use of telephone keypad in the course of such a request, and the records shall be retained for at least six months. Page 1 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 (a) Information contained in the records shall be capable of being retrieved through the following methods: audio tape and or transactions stored on computer disks (b) Information contained in the records shall be capable of being retrieved and produced within a reasonable time after retrieval of specific information is requested, at a success rate of no loss than 85 percent. Identity Test: The identity of the caller in any request for an APS Transaction shall be tested before executing the APS Transaction by requiring the entry by the caller of a confidential personal identification number (“PIN”) (a) Limited Attempts to Enter PIN: If the caller fails to enter a correct PIN within three attempts, the caller must not be allowed additional attempts during the same (telephone call/twenty-four hour day) to enter the PIN. The caller may either be instructed to redial a customer service representative or may be immediately connected to such a representative. Written Confirmation: A written confirmation of any APS Transaction shall be mailed to the shareholder(s) to whose account such an APS Transaction relates, at the original record address, by the end of the Insured’s next regular next regular processing cycle, but in no event later than five business days following such APS Transaction. Access to APS Equipment: Access to the equipment which permits the entity receiving the APS Transaction request to process and effect the transaction shall be limited in the following manner: (Fill in on complex-by-complex basis) 2. Exclusions: It is further understood and agreed that this exclusion shall not cover: (a) Any loss covered under Insuring Agreement (A). “Fidelity”, of this Bond; The redemption of shares, where the proceeds of such redemption are made payable to other-than (i) the shareholder of record, or (ii) a person officially Designated to receive redemption proceeds, or (iii) a bank account officially Designated to receive redemption proceeds or Page 2 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 The redemption of shares, where the proceeds of such redemption are paid by check mailed to any address, unless such address has either been (i) designated by voice over the telephone or in writing without as signature guarantee, in either case at least thirty (30) days prior to such redemption, or (ii) officially Designated, or (iii) verified by any other procedures which may be started below in this Rider, or The redemption of shares, where the proceeds of such redemption are paid by wire transfer to other than the shareholder’s officially Designated bank account, or The Intentional failure to adhere to one or more APS Designated Procedures. 2. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, limitations, conditions, or provisions of the attached bond other than above stated. 3. This rider shall become effective as of 12:01 a.m. on 12/10/2010 standard time. Page 3 of 3 GREAT AMERICAN Administrative Offices INSURED COPY Insurance Group 580 Walnut Street 547-97-26-07 Cincinnati, Ohio 45202 Tel: 1-513-369-5000 RIDER NO. 4 To be attached to and form part of Bond No. 547-97-26-07 In favor of Homestead Funds, Inc. It is agreed that: 1. The definition of “Employee” is amended to include employees of National Rural Electric Cooperative Association while performing duties for or on behalf of those named as Insureds. 2. This rider shall become effective as of 12:01 a.m. on 12/10/2010 standard time. CERTIFICATE OF SECRETARY HOMESTEAD FUNDS, INC. I, Kelly Bowers Whetstone, do hereby certify that I am the duly elected, qualified and acting Secretary of Homestead Funds, Inc. (the "Corporation"), and I do hereby further certify that the resolutions set forth below were duly unanimously adopted by the Corporation's Board of Directors, including those Directors who are not "interested persons" as defined in the Investment Company Act of 1940, as amended, at a meeting of the Board of Directors of the Corporation held on December 1, 2010, at which a quorum was present and acting throughout, and that said resolutions have not been revoked or amended and are now in full force and effect. WHEREAS, Rule 17g-1 under the Investment Company Act of 1940 (the “1940 Act”) requires that the Corporation maintain a bond issued by a reputable fidelity insurance company in such amount as set forth in paragraph (d) of that rule; WHEREAS, Rule 17g-1(d) requires that a majority of the directors who are not “interested persons” within the meaning of Section 2(a)(19) of the 1940 Act approve the reasonableness of the form and amount of the bond as often as their fiduciary duties require, but not less frequently than once every twelve months, with due consideration to all relevant factors including, but not limited to, the value of the aggregate assets of the Corporation to which any covered person may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets, and the nature of the securities in the Corporation’s portfolio; WHEREAS, pursuant to Rule 17g-1(c), the Corporation’s fidelity bond must provide that it may not be cancelled, terminated, or modified except after written notice has been given by the acting party to the affected party and to the Securities and Exchange Commission not less than 60 days prior to the effective date of cancellation, termination, or modification; and WHEREAS, the Board of Directors, on behalf of the Corporation and each of its series, has considered the terms and costs of the fidelity bond currently provided to the Corporation by the Great American Insurance Company for the twelve-month period ending December 10, 2011; NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors, including each of its disinterested members, hereby determines, based on the considerations set forth above and such other matters as the Board considers relevant, that the fidelity bond issued to the Corporation by the Great American Insurance Company in the amount of $2,500,000 substantially in the form presented at this meeting, is in reasonable form and constitutes a reasonable amount of coverage to protect the Corporation against larceny and embezzlement by any of its officers and employees who may singly, or jointly with others, have access to securities or funds of the Corporation either directly or indirectly or through authority to draw upon such funds or to direct the disposition of such securities; and be it further RESOLVED, that the Board of Directors authorizes the Corporation’s officers to make the filings and give notices required by Rule 17g-1(g) under the 1940 Act. IN WITNESS HEREOF I have duly set my hand this 31st day of January, 2011. /s/ Kelly Bowers Whetstone Kelly Bowers Whetstone Secretary
